DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	
Status of Application
In response to Office action mailed 07/06/2022 (“07-06-22 OA”), Applicants amended claim 1 in the response filed 09/08/2022 (“09-08-22 Remarks”).   
Claim(s) 1-7 are pending examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhai et al. (PG Pub 2018/0358269; hereinafter Zhai) and Yee et al. (G Pub 2017/0062383; hereinafter Yee).

    PNG
    media_image1.png
    466
    1030
    media_image1.png
    Greyscale

Regarding claim 1, refer to the Examiner’s mark-up of Fig. 1B provided above, Zhai teaches a semiconductor package 100 (para [0029-0034]), comprising: 
a plurality of first dies 130,132 (para [0029]); 
a second die 110 (para [0010]); 
a plurality of conductive plugs 142 (para [0029]); 
a redistribution layer 120 (para [0031]) comprising a first segment (annotated “1st segment” in Fig. 1B above) electrically connecting the plurality of first dies to the second die (see Fig.1B) and a second segment (annotated “2nd segment” in Fig. 1B above) electrically isolated from the first segment and to electrically connected with the first dies to the conductive plugs (see Fig.1B), wherein the first segment of the redistribution layer entirely covers the second die (see Fig.1B), and the second segment of the redistribution layer entirely covers the conductive plugs (see Fig.1B);
wherein the plurality of first dies include a plurality of conductive pads 135A, 135B (para [0047]) connecting to a first surface (top surface) of the redistribution layer (see Fig.1B), and the second dies include one or more contact pads 112 (para [0030]) connecting to a second surface (bottom surface) of the redistribution layer (see Fig.1B) and conductive lines 115 (para [0033]) formed inside the second die and physically connecting to the first portion of the conductive layer (see Fig.1B), wherein the first surface of the redistribution layer is opposite to the second surface of the redistribution layer (see Fig.1B).  
Zhai does not teach a plurality of second dies, or “a conductive layer, wherein the plurality of second dies and the plurality of conductive plugs are deposited between the redistribution layer and the conductive layer, wherein the conductive layer comprises a first portion physically connected to the plurality of second dies and a second portion physically connected to the conductive plugs.” wherein adjacent two of the plurality of first dies are spaced with a first horizontal distance, adjacent two of the plurality of second dies are spaced with a second horizontal distance, and the first horizontal distance is greater than the second horizontal distance.”

    PNG
    media_image2.png
    363
    891
    media_image2.png
    Greyscale

In the same field of endeavor, refer to the Examiner’s mark-up of Fig. 11 provided above, Yee teaches a package 800 comprising: a conductive layer 104 (para [0014]), wherein a plurality of second dies 110 (para [0015]) and a plurality of conductive plugs 112 (para [0014]) are deposited between a redistribution layer 116 (para [0014]) and the conductive layer (see Fig.11), wherein the conductive layer comprises a first portion (annotated “1st portion” in Fig. 11 above) physically connected to the plurality of second dies (see Fig.11) and a second portion (annotated “2nd portion” in Fig. 11above) physically connected to the conductive plugs (see Fig. 19); wherein adjacent two of the plurality of first dies are spaced with a first horizontal distance (annotated “d1 portion” in Fig. 11 above), adjacent two of the plurality of second dies are spaced with a second horizontal distance (annotated “d2 portion” in Fig. 11 above), and the first horizontal distance is greater than the second horizontal distance (see Fig.11).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the memory stack (a plurality of second semiconductor dies) in to the package of Zhai, to create a more robust package.
Regarding claim 2, refer to the figures cited above, in the combination of Zhai and Yee, Zhai teaches the plurality of first dies 130, 132 stacked on the plurality of second dies 110 and the conductive plugs 142 (see Fig. 1B).  
Regarding claim 3, refer to the figures cited above, in the combination of Zhai and Yee, Zhai teaches the first segment (annotated “1st segment” in Fig. 1B above) of the redistribution layer 120 is disposed between the plurality of first dies 130, 132 and the plurality of second dies 110, and the second segment (annotated “2nd segment” in Fig. 1B above) of the redistribution layer is disposed between the plurality of first dies and the conductive plugs 142 (see Fig. 1B).  
Regarding claim 4, refer to the figures cited above, in the combination of Zhai and Yee, Zhai teaches the first segment (annotated “1st segment” in Fig. 1B above) of the redistribution layer 120 is surrounded by the second segment (annotated “2nd segment” in Fig. 1B above) of the redistribution layer (see Fig. 1B).  
Regarding claim 5, refer to the figures cited above, in the combination of Zhai and Yee, Yee teaches the plurality of second dies 110 are arranged horizontally to parallel the conductive plugs 112 (see Fig. 11).
Regarding claim 6, refer to the figures cited above, in the combination of Zhai and Yee, Yee teaches a dielectric layer 804 (para [0049]) encasing the redistribution layer 116; a first insulative material 114 (para [0014]) surrounding the plurality of first dies 102; and a second insulative material 106 (para [0019]) surrounding the plurality of second dies and the conductive plugs 112 (see fig. 11).
Regarding claim 7, refer to the figures cited above, in the combination of Zhai and Yee, Zhai teaches a passivation layer 125 (para [0032]) covering the plurality of second dies 110 and the conductive plugs 142 (see Fig. 1B), wherein the conductive layer 124 penetrates through the passivation layer (see Fig. 1B); and a plurality of solder bumps 131 (para [0034]) mounted on the conductive layer (see Fig. 1B).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C. S./
Examiner, Art Unit 2895
                                                                                                                                                                                       /KYOUNG LEE/Primary Examiner, Art Unit 2895